internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 - plr-128069-02 date date re legend date grantor_trust trust trust dollar_figurex a b c attorney date cpa year dear this is in response to your letter dated date requesting an extension of time under sec_301 and sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst_exemption this letter responds to your request plr-128069-02 the facts and representations submitted are summarized as follows on date grantor established three irrevocable trusts trust trust and trust one trust for the benefit of each of grantor’s three children and their respective descendants grantor transferred dollar_figurex to each trust article ii paragraph a of trust provides that during the lifetime of a the trustee may pay to or for the benefit of a or any of a’s descendants as much net_income and principal of the trust as the trustee deems necessary for support maintenance health and education article ii paragraph b directs the trustee to distribute one half of the principal and any undistributed_income of the trust as specifically appointed by a’s will and one- half and any assets not appointed to a’s living descendant’s per stirpes or if none to grantor’s then living descendant’s per stirpes provided that any share passing to b be added to trust if no such trust is then in existence then retained in a separate trust for b’s benefit and any share passing to c be added to trust if no such trust is then in existence then retained in a separate trust for c’s benefit article iii paragraph a provides that whenever any distribution is directed to a beneficiary who is a grandchild or more remote descendant beneficiary of grantor with a reference to the trust provisions of this article the trustee is to hold the assets in trust on the terms of this article article iii paragraph b provides that during the beneficiary’s lifetime the trustee may pay to or for the benefit of the beneficiary or beneficiary’s descendants as much net_income and principal of the trust as the trustee deems necessary for support maintenance health and education article iii paragraph c directs the trustee to distribute one half of the principal and any undistributed_income of the trust as specifically appointed by beneficiary’s will and one-half and any assets not appointed to beneficiary’s living descendant’s per stirpes or if none to grantor’s then living descendant’s per stirpes provided that any share passing to b be added to trust if no such trust is then in existence then retained in a separate trust for b’s benefit and any share passing to c be added to trust if no such trust is then in existence then retained in a separate trust for c’s benefit the terms of trust and trust are the same as trust except that the primary beneficiaries of trust are b and b’s lineal_descendants and the primary beneficiaries of trust are c and c’s lineal_descendants grantor relied upon a team of professionals to handle his estate_planning project as a member of that team attorney wrote a letter on date to grantor cpa and others in which attorney stated he assumed cpa would prepare grantor’s gift_tax_return cpa has signed an affidavit acknowledging the receipt of attorney’s letter and plr-128069-02 an inadvertent failure to prepare a form_709 united_states gift and generation- skipping transfer_tax return for year which also resulted in a failure to timely allocate grantor’s gst_exemption grantor requests an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of grantor’s gst_exemption to trust trust and trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the estate_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-128069-02 sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 see notice_2001_50 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-128069-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make allocations of his available gst_exemption with respect to the date transfers of dollar_figurex to trust trust and trust the allocations will be effective as of date the date of the transfers to the trusts and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to each trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation should be made on a form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
